Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-17 in the reply filed on November 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the plurality of performers" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “tracking a plurality of ticket requests, each ticket request comprising an indicator representing at least one of the plurality of performers; assigning a score to each of the plurality of performers based on the indicators associated with each performer across the plurality of ticket requests; and assigning a plurality of timeslots for the event to the plurality of performers according to the determined score for each of the plurality of performers.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity under sales and business relations. That is, other than reciting “server” and “device” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “tracking”, “assigning” and “assigning” in the context of this claim encompasses the user to manually track ticket requests, assigning scores for performers and assigning timeslots for each performer. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “server” and a “device” to perform the above recited steps. The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 11 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 12-17, further describe the identified abstract idea. In addition, the limitations of claims 14-17 define how the performers are assigned timeslots for performing which further describes the abstract idea. The generic computer component of claims 12-13 (computing device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgy (U.S. Patent Application Publication No. 2013/0173317).
As to claim 11, Higgy teaches a method comprising: 
tracking a plurality of ticket requests from a plurality of computing devices at a server, each ticket request comprising an indicator representing at least one of the plurality of performers (para. 36 and 63-64); 
assigning a score to each of the plurality of performers based on the indicators associated with each performer across the plurality of ticket requests (para. 61-64 and fig. 6); and 
assigning a plurality of timeslots for the event to the plurality of performers according to the determined score for each of the plurality of performers (para. 45 and 53, ticket sales for each performer is tracked, if the number of ticket sales 
As to claim 17, Higgy teaches the method of claim 11 as discussed above.
Higgy further teaches:
wherein further comprising prompting a purchaser, in response to a ticket request, to provide the indicator (para. 36, 45 and 63-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Higgy (U.S. Patent Application Publication No. 2013/0173317) in view of Wu et al. referred to herein as Wu (U.S. Patent No. 9,646,101).

As to claim 12, Higgy teaches all the limitations of claim 11 as discussed above.

Higgy does not teach:
generating, for each of the plurality of performers, a unique uniform resource link (URL) from which the ticket portal can be accessed, and assigning each ticket request to the at least one of the plurality of performers at the ticket portal according to the URL from which the ticket portal was accessed by an associated one of the plurality of computing devices.
	However, Wu teaches: 
generating, for each of the plurality of performers, a unique uniform resource link (URL) from which the ticket portal can be accessed, and assigning each ticket request to the at least one of the plurality of performers at the ticket portal according to the URL from which the ticket portal was accessed by an associated one of the plurality of computing devices (col. 2 lines 23-44).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate a URL for each of the performers in Higgy as taught by Wu. Motivation to do so comes from the teachings of Wu that doing so would make it easier for users to access searched tickets and would therefore make the method more user friendly.
As to claim 13, Higgy in view of Wu teach all the limitations of claim 12 as discussed above.
Higgy does not teach:

Wu further teaches:
generating a quick response (QR) code for the unique URL associated with each of the plurality of performers, such that a given computing device of the plurality of computing devices can access the unique URL for one of the plurality of performers by capturing an image of the QR code (col. 2 lines 23-44).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate a URL for each of the performers in Higgy as taught by Wu. Motivation to do so comes from the teachings of Wu that doing so would make it easier for users to access searched tickets and would therefore make the method more user friendly.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Higgy (U.S. Patent Application Publication No. 2013/0173317) in view of Bhan et al. referred herein as Bhan (U.S. Patent Application Publication No. 2015/0287119).

As to claim 14, Higgy teaches all the limitations of claim 11 as discussed above.	
Higgy does not teach:
ranking the plurality of performers according to the determined score for each performer to provide a ranking of the plurality of performers; and assigning the 
	However, Bhan teaches:
ranking the plurality of performers according to the determined score for each performer to provide a ranking of the plurality of performers; and assigning the plurality of timeslots in order of priority to the plurality of performers in an order defined by the ranking.
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to rank the plurality of performers in Higgy as taught by Bhan. Motivation to do so comes from the knowledge well known in the art that doing so would allow the organizer of the venue to identify the most likely performer to be able to sell enough tickets to book the venue and would therefore make the reservation method of the venues more efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628